Title: From Thomas Jefferson to Maxcey Ewell, 16 October 1790
From: Jefferson, Thomas
To: Ewell, Maxcey



Sir
Monticello Oct. 16. 1790.

I have communicated to Mr. Madison the subject of your letter. We are unable to say here exactly what is to be done. But Philadelphia is, as he supposes, the place where alone your business can be done. He therefore desires you will instruct Mr. Hopkins to forward your papers to him and he will put them into the necessary train. Perhaps you will be more secure if you obtain your papers from Mr. Hopkins yourself, see that they are all safe, and forward them yourself by post to Mr. Madison, at Philadelphia. I shall chearfully lend any aid I can in the business. [I am] with much esteem Sir Your most obedt. humble servt,

Th: Jefferson

